Citation Nr: 1234741	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992. Subsequently, he had subsequent brief periods of active duty for training and inactive duty for training in the Army National Guard through July 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In October 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims files.

In March 2011, the Board remanded the claims for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. No peripheral neuropathy of either lower extremity was present until more than one year after the Veteran's discharge from his extended period of active duty, or during a period of active duty for training or inactive duty for training.   

2. The Veteran's current peripheral neuropathy of the lower extremities is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2007, prior to the initial adjudication of the claims.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including available service treatment records, service personnel records, post-service treatment records, VA examination reports, and a transcript of the Travel Board hearing. Unfortunately, despite VA's reasonable efforts, the majority of the medical records from the Veteran's active service years were not located, and were determined to be unavailable. The instructions in the March 2011 Board remand have been fulfilled. The Veteran's Social Security file and additional medical records were obtained and associated with the claims files. In May 2011, the Veteran had a VA medical examination that addressed the issue on appeal. Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.


Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from an injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran essentially contends that cold injury of his lower extremities during active service led to current peripheral neuropathy of his lower extremities.

The claims files contain some medical records from the Veteran's National Guard service. From the Veteran's 1979 to 1992 active service in the United States Army, the claims files contain the report of a January 1979 medical examination for entrance into service and the report of an April 1992 examination for separation from service. The Veteran filed the current claims in 2007. In 2007 and 2008, the RO made efforts to obtain the remaining majority of the medical records from the Veteran's active service. The RO attempted to get the records from the National Personnel Records Center in St. Louis, Missouri, from the state National Guard in which the Veteran served, and from the Veteran. In a November 2008 memorandum, the RO issue a formal finding that additional service medical records were unavailable.

The Court has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996). In this case, there is no indication that the service medical records from the Veteran's active service were destroyed. Those records nonetheless are unavailable despite thorough efforts to obtain them. In considering the Veteran's claims, the Board will make heightened efforts to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the claimant.

On the January 1979 active service entrance examination, there was no indication of abnormality of the lower extremities or of any neurological abnormality. In a medical history completed in April 1992, the Veteran did not report any history of problems or symptoms affecting either lower extremity. On the April 1992 service separation examination, the Veteran's lower extremities and neurologic status were found to be normal.

National Guard medical records from 1993 are silent for lower extremity or neurological problems.

The claims files contain records of private treatment the Veteran received from 1998 to 2010. The records from 1998 to 2001 are silent as to any problem or symptom affecting either lower extremity.

In a National Guard medical history completed in March 2000, the Veteran did not report any history of problems or symptoms affecting either lower extremity. In a March 2000 examination for retirement from National Guard service, it was noted that the Veteran had bilateral, asymptomatic pes planus. The examination disclosed no other abnormality of the lower extremities and no neurological abnormality.

In private primary care with S. R. L., M.D., in April 2002, the Veteran reported a one to three month history of pain in both calves, without any associated injury. Dr. L. suggested neurological consultation if the symptoms continued.

In January 2004, the Veteran told Dr. L. that, in addition to a history of pains in both legs for two years, he had developed shuffling when walking and occasional difficulty maintaining balance. The Veteran saw a private neurologist V. R., M.D., who performed an EMG nerve conduction study in January 2004.

In June 2004, the Veteran began to see private neurologist L. A. S., M.D. The Veteran reported a year and a half history of pain and weakness in his thighs and calves. He reported a family history of Parkinson's disease. In September 2004, Dr. S. indicated that the Veteran's leg pain might be due to peripheral neuropathy and radiculopathy, that there might also be an element of myopathy, and that there were some features of early Parkinsonism. In October 2004, Dr. S. described the Veteran's condition as a complicated multisystem neurologic disorder.

In January 2006, Dr. S. indicated that there was a question of early Parkinsonism, and that the Veteran had idiopathic peripheral neuropathy. In treatment in October 2006, the Veteran expressed that he felt that he had experienced mobility problems as far back as during his military service in Korea. 

In January 2009, the United States Social Security Administration (SSA) decided that the Veteran had been disabled since May 2007. The SSA based that decision on a primary diagnosis of diabetic or peripheral neuropathy, and a secondary diagnosis of Parkinson's disease.

In June 2007, Dr. S. provided impressions of hereditary Parkinson's disease, idiopathic painful peripheral neuropathy, and possible slowly progressive motor neuron disease.

In his June 2007 claim for VA disability compensation, the Veteran reported that during service in Korea he went on 25 to 30 mile marches, and began to suffer from extreme pain in both legs. He stated that he received medication for the pain, but that no diagnosis was reached for a condition causing the pain. He indicated that injuries of both legs occurred and were treated in January 1982.

The Veteran submitted a September 2007 statement from M. P., who reported having served with the Veteran while they were stationed in Korea. Mr. P. stated that he was aware that the Veteran suffered frostbite while stationed in Germany, prior to his service in Korea.

In September 2007, the Veteran began pain management treatment with H. A., M.D. The Veteran reported that he sustained frostbite while he was in the military, with pain and tingling in his toes. He reported a four to five year history of pain, numbness, and weakness in his thighs and calves. He stated that his symptoms were worse in cold temperatures. In June 2008, the Veteran was seen by neurologist A. P. D., M.D. Dr. D. provided assessments of Parkinsonism and idiopathic peripheral neuropathy.

In an October 2008 letter to his Congressman, the Veteran wrote that during his service in Korea, he sustained frostbite of his legs. He asserted that his current daily pain in his legs resulted from the frostbite in service.

In treatment with Dr. S. in March 2009, the Veteran asked whether some of his neuropathy could be due to frostbite in Korea during his military service. Dr. S. explained that the Veteran's history of frostbite might or might not be relevant to the neuropathy, and would be difficult to confirm for VA.

In his April 2010 appeal, the Veteran asserted that the peripheral neuropathy in his lower extremities started on active duty, and that he currently had the same condition. 

In October 2010, the Veteran prepared a statement regarding his claim. He stated that none of the doctors he saw stated that frostbite could be ruled out as a cause of his injury. Dr. S. and Dr. D., neurologists who have treated the Veteran, each signed copies of the statement, indicating that frostbite could not be ruled out as the cause of nerve damage in the Veteran's legs.

In the October 2010 Travel Board hearing, the Veteran reported during his service in Korea, in about 1987 or 1988, he participated in training marches that took place in cold weather, and included walking through cold water. He stated that they stayed and slept in places that were cold. He indicated that his legs got very stiff, and he had difficulty getting to his feet. He stated that he was brought to camp, where he received treatment to get circulation back in his legs. He reported that he was bedridden for a while, was placed on a light duty profile, and was returned to full duty about eighteen months later. He indicated that the function in his legs did not fully return, but returned enough to allow him to resume duty. He stated that the neuropathy in his legs was in remission while he was in the National Guard. He reported that the problems he experienced in his legs were not diagnosed as neuropathy until about 2004. The Veteran's wife noted that the Veteran had problems with his legs but not his upper body. She asserted that his problems therefore were not consistent with Parkinson's disease.

In the report of the May 2011 VA examination, the examining physician, a neurologist, reported having reviewed the Veteran's claims file. The Veteran reported constant numbness and tingling in both feet and legs, constant pain in both legs and feet, and an intermittent burning sensation in his thighs and buttocks. The examiner described the examination findings and indicated that they were consistent with Parkinson's disease, peripheral neuropathy, and polyradiculopathy. The examiner noted that the Veteran's conditions made for a complicated neurological diagnostic case. The examiner commented that it was unfortunate that the Veteran's service treatment records were not available, but that the evidence of record still made it possible to form an accurate medical opinion without resort to mere speculation.

The examiner stated that the Veteran's Parkinson's disease had been diagnosed as a familial condition. With respect to the Veteran's peripheral neuropathy, the examiner found, "The veteran's current severe and profound case of peripheral neuropathy is more severe than would be the case from frostbite that did not leave other findings such as amputation or other physical sequelae, so another etiology must be sought." The examiner noted that the 2010 statements signed by Dr. S. and Dr. D., that frostbite could not be ruled out as a cause of lower extremity neuropathy, constituted a very different statement than stating that frostbite is the cause. Based on the medical history and the other evidence, the examiner provided the opinion that it is less likely than not that peripheral neuropathy of the lower extremities was caused by or the result of cold injury during active service.

The Veteran reports that he sustained cold injury during his active service. He is competent to report sensations and symptoms that he experienced during service, and that he received treatment to address those symptoms. The Board has no reason to doubt the Veteran's credibility with respect to these matters.

However, the fact remains that there is no medical evidence suggesting that he had peripheral neuropathy in service, that he manifested peripheral neuropathy within one year of his discharge from the extended period of active duty, or that peripheral neuropathy was present during a period of active duty for training or a period of inactive duty for training.

With respect to the question of whether frostbite in service caused the current peripheral neuropathy of the Veteran's lower extremities, the Board notes that this is a medical question that the Veteran, as a lay person, is not competent to answer.  While his private physicians have essentially stated that frostbite cannot be ruled out as a cause of the Veteran's peripheral neuropathy, neither physician has provided an opinion linking the peripheral neuropathy to frostbite in service and there is no other medical evidence of record linking the peripheral neuropathy to frostbite in service or otherwise linking the peripheral neuropathy to the Veteran's extended period of active duty or his service in the National Guard.

The VA neurologist who reviewed the claims files and examined the Veteran in 2011 concluded that the current peripheral neuropathy is not consistent with the cold injury reported by the Veteran and opined that it is less likely than not that cold injury in service caused the current peripheral neuropathy.  The Board has found this opinion to be highly probative since it was rendered after a review of the Veteran's pertinent history and is well supported.

The Board has also considered the Veteran's statements and the other lay evidence of record.  The Veteran believes that his peripheral neuropathy began in service but it does not appear that he is actually contending that symptoms of peripheral neuropathy began in service and have been continuously present since his discharge from service.  In this regard, the Board notes that the Veteran stated at the Travel Board hearing that the neuropathy in his legs was in remission while he was in the National Guard.

To the extent that the Veteran is contending that symptoms of his peripheral neuropathy began in service and have continued thereafter, the Board must conclude that the Veteran is not credible.  In this regard, the Board notes that no evidence of peripheral neuropathy was found on the March 2000 examination for retirement from the National Guard and the history reported by the Veteran for clinical purposes on many subsequent occasions dated the onset of pertinent symptoms to subsequent to his discharge from the National Guard.

In light of these circumstances, the Board must conclude that the preponderance of the evidence is against the Veteran's claims.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


